By the Court.
It has been too often decided to be now open to question, that guilty knowledge that one is acting in violation of law is not essential to the offence of unlawfully selling intoxicating liquor; and that whoever has a license is bound, at his own peril, to keep within the terms of it. Commonwealth v. Uhrig, 138 Mass. 492. Commonwealth v. Finnegan, 124 Mass. 324. Roberge v. Burnham, 124 Mass. 277. Commonwealth v. Emmons, 98 Mass. 6.
In the case at bar, the jury have found that the defendant sold liquor to an intoxicated person. The statute does not make guilty knowledge by the defendant one of the elements of the offence; and the court rightly instructed the jury that it was immaterial whether the defendant knew that the person to whom he sold was intoxicated.

Exceptions overruled.